NO. 12-16-00264-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

IN THE MATTER OF THE                                      §    APPEAL FROM THE

MARRIAGE OF DEBORAH MARTIN                                §    COUNTY COURT AT LAW

AND THOMAS SHAFFER                                        §    SMITH COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
         By letter dated September 20, 2016, the clerk of this Court notified Appellant that the
filing fee in this appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to
remit the filing fee on or before September 30, 2016, would result in the Court’s taking
appropriate action, including dismissal of the case without further notice. See TEX. R. APP. P.
42.3(c). The date for remitting the filing fee has passed, and Appellant has not complied with the
Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered October 5, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 5, 2016


                                         NO. 12-16-00264-CV


                       IN THE MATTER OF THE MARRIAGE OF
                      DEBORAH MARTIN AND THOMAS SHAFFER


                                Appeal from the County Court at Law
                          of Smith County, Texas (Tr.Ct.No. 16-1296-E)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.